Case: 4:18-cv-00308-JCH Doc. #: 181 Filed: 09/08/20 Page: 1 of 2 PageID #: 5638




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

  MICHAEL FAULK,                              )
                                              )
                 Plaintiff,                   )      Case No. 4:18-CV-308
                                              )
  v.                                          )
                                              )
  CITY OF ST. LOUIS, et al.,                  )
                                              )
                 Defendants.                  )

           DEFENDANTS’ MOTION FOR JUDGMENT ON THE
  PLEADINGS ON COUNT V OF PLAINTIFF’S FIFTH AMENDED COMPLAINT

         COME NOW Defendants Gerald Leyshock, Scott Boyher, Timothy Sachs, Randy

  Jemerson, Matthew Karnowski, Brian Rossomanno, Andrew Wismar, Robert Stuart,

  Anthony Wozniak, Tom Long, John Gentilini, James Wood, Bryan Barton, Lawrence

  O’Toole, Brian Gonzales, and James Harris III (collectively “Defendants”), by and

  through their attorney Julian Bush, City Counselor for the City of St. Louis, pursuant to

  Federal Rule of Civil Procedure 12(c), and for Defendants’ Motion for Judgment on the

  Pleadings on Counts V of Plaintiff’s Fifth Amended Complaint (“Plaintiff’s Complaint”)

  state as follows:

         1.      Count V Plaintiff’s Complaint asserts a § 1983 conspiracy claim against

  Defendants stemming from Plaintiff’s arrest on September 17, 2017.

         2.      Because the application of the intracorporate conspiracy doctrine has not

  been addressed authoritatively in §1983 cases in this Circuit, this Court must, at is has

  recently done, apply qualified immunity here and grant judgment on the pleadings on

  Count V in favor of Defendants.

         3.      A memorandum of law in support of this motion is filed herewith.


                                             1
Case: 4:18-cv-00308-JCH Doc. #: 181 Filed: 09/08/20 Page: 2 of 2 PageID #: 5639




         WHEREFORE, for all of the reasons set forth above, Defendants respectfully

  requests that this honorable Court grant Defendants’ Motion for Judgment on the

  Pleadings and enter Judgment in favor of Defendants on Count V of Plaintiff’s

  Complaint.


                                              Respectfully submitted,

                                              JULIAN BUSH
                                              CITY COUNSELOR

                                              /s/ Andrew D. Wheaton
                                              Andrew D. Wheaton #65269 (MO)
                                              Associate City Counselor
                                              Attorney for Defendants
                                              City Hall, Room 314,
                                              St. Louis, MO 63103
                                              314.622.3361
                                              FAX: 314.622.4956
                                              wheatona@stlouis-mo.gov


                              CERTIFICATE OF SERVICE

         I hereby certify that on September 9, 2020, the foregoing was electronically filed
  with the Clerk of the Court to be served by operation of the Court’s electronic filing
  system.

                                              /s/ Andrew D. Wheaton




                                             2
